Judgment, Supreme Court, Bronx County (Vincent Quattrochi, J.), rendered March 29, 1989, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the fifth degree and sentencing defendant, as a predicate felon, to an indeterminate term of 1 Vi to 3 years’ imprisonment, unanimously affirmed.
The record amply demonstrates that defendant knowingly, voluntarily and intelligently entered his guilty plea. (People v Harris, 61 NY2d 9.) Thereafter, in denying defendant’s motion to withdraw his plea on the grounds that he was confused and intoxicated by methadone at the time it was entered, the trial court made appropriate inquiry, allowed full opportunity for comment by defendant and his counsel, and properly exercised its discretion in summarily denying defendant’s motion with*464out a hearing (People v Tinsley, 35 NY2d 926). Concur—Murphy, P. J., Milonas, Kupferman and Rubin, JJ.